DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,300,286 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy Busse on 3/10/2021.
	Claim 1: A catheter comprising:
a handle assembly including a control member; 
an inner assembly comprising:
an elongate body terminating in a distal member, wherein the distal member is configured to engage an implantable medical device (IMD); and 

an outer assembly comprising an elongate deployment tube extending over the elongate body of the inner assembly along the longitudinal axis from the handle assembly to a distal opening, wherein the deployment tube comprises: 
an enlarged distal-most portion defining the distal opening and configured to contain the IMD; and 
an articulating segment proximal to the enlarged distal-most portion, wherein the articulating segment comprises a composite sidewall configured to, when the pull wire is actuated by the control member, cause the articulating segment to bend in two different directions, and wherein the composite sidewall comprises: 
a first portion extending along the longitudinal axis, wherein the first portion extends 
a second portion extending along the longitudinal axis and coaxially adjacent to the first portion, wherein the second portion extends around a circumferential portion of the first portion, wherein the second portion comprises a second material having a second durometer, and wherein the second durometer is greater than the first durometer.

	Claim 9: The catheter of claim 1, wherein the inner assembly further includes a multi-lumen tube to which the distal member is coupled, wherein the multi-lumen tube comprises: 
a first lumen through which the pull wire extends ; and 
at least one second lumen 
the proximal port is configured to pass the tether therethrough.

Claim 12: The catheter of claim 1, wherein: 
the inner assembly further includes a multi-lumen tube to which the distal member is coupled, the multi-lumen tube including a first lumen, in which the 
the handle assembly further includes a proximal port, fluidly coupled to the at least one second lumen, and a flushing subassembly; and
the flushing subassembly includes a connector port and a flush lumen extending therefrom, the flush lumen being fluidly coupled to the at least one second lumen of the multi-lumen tube.

Claim 13: The catheter of claim 12, wherein the multi-lumen tube further includes at least one port formed through a sidewall thereof to create a fluid communication between the at least one second lumen and an interior of the deployment tube that extends around the multi-lumen tube, so that the flush lumen is also fluidly coupled to the interior of the deployment tube.
Claim 14: A deployment tube for a tool that facilitates deployment of an implantable medical device (IMD), the deployment tube comprising: 
a proximal end, coupled to a control member of a handle assembly of the tool; and 
an enlarged distal-most portion defining a distal opening of the deployment tube and forming a container configured to receive the IMD therein; 
a first segment having a preformed curvature; and
 an articulating segment extending between the first segment and the enlarged distal-most portion, the articulating segment comprising a composite sidewall, wherein the composite sidewall comprises:
a first portion extending along a longitudinal axis of the deployment tube, wherein the first portion extends the longitudinal axis of the deployment tube, and wherein the first portion comprises a first material having a first durometer; and
a second portion extending along the longitudinal axis and coaxially adjacent to the first portion, wherein the second portion extends around a circumferential portion of the first portion, wherein the second portion comprises a second material having a second durometer, and wherein the second durometer is greater than the first durometer,
wherein the deployment tube is configured for assembly around an inner assembly of the tool, and wherein a distal member of the inner assembly is configured to engage the IMD within the container of the enlarged distal-most portion of the deployment tube.
 

Claim 21: A catheter comprising:
a handle assembly including a first control member and a second control member; 
an inner assembly comprising:
an elongate body terminating in a distal member, wherein the distal member is configured to engage an implantable medical device (IMD); and 
a pull wire extending through the elongate body along a longitudinal axis from the first control member to an anchor adjacent to the distal member; and
an outer assembly comprising an elongate deployment tube extending over the elongate body of the inner assembly along the longitudinal axis from the handle assembly to a distal opening, wherein the deployment tube is longitudinally moveable relative to the inner assembly, by the second control member, between a first position and a second position, wherein the deployment tube comprises: 
an enlarged distal-most portion defining the distal opening and configured to contain the IMD; and 
an articulating segment proximal to the enlarged distal-most portion, wherein the articulating segment comprises a composite sidewall configured to, when the pull wire is actuated by the first control member, cause the articulating segment to bend in two different directions, and wherein the composite sidewall comprises: 
a first portion extending along the longitudinal axis, wherein the first portion extends , and wherein the first portion comprises a first material having a first durometer; and
a second portion extending along the longitudinal axis and coaxially adjacent to the first portion, wherein the second portion extends around a circumferential portion of the first portion, wherein the second portion comprises a second material having a second durometer, and wherein the second durometer is greater than the first durometer.


Allowable Subject Matter
Claims 1-5, 7-17, 19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose a first portion extending along the longitudinal axis, wherein the first portion extends 360 degrees around the inner assembly, and wherein the first portion comprises a first material having a first durometer; and a second portion extending along the longitudinal axis and coaxially adjacent to the first portion, wherein the second portion extends around a circumferential portion of the first portion, wherein the second portion comprises a second material having a second durometer, and wherein the second durometer is greater than the first durometer (claims 1, 14 and 21).
In the prior art of record, Tran (US Pub No. 2013/0079798) modified by Legaspi (US Pub No. 2009/0287187) discloses everything in claims 1, 14 and 21 but fails to disclose a first portion extending along the longitudinal axis, wherein the first portion extends 360 degrees around the inner assembly, and wherein the first portion comprises a first material having a first durometer; and a second portion extending along the longitudinal axis and coaxially adjacent to the first portion, wherein the second portion extends around a circumferential portion of the first portion, wherein the second portion comprises a second material having a second durometer, and wherein the second durometer is greater than the first durometer (claims 1, 14 and 21). Legaspi discloses an articulating segment (18) having a composite sidewall (Figure 3E) that includes a first portion (20) having a first durometer extending 180 degrees around the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MAJID JAMIALAHMADI/Examiner, Art Unit 3771